UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 30, 2012 Magnolia Solar Corporation (Exact Name of Registrant as Specified in Charter) Nevada 333-151633 39-2075693 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 54 Cummings Park Suite 316 Woburn, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (781) 497-2900 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.01 Results of Operations and Financial Condition. On March 30, 2012, Magnolia Solar Corporation (the “Company”) issued a press release announcing the filing of its annual report for the year ended December 31, 2011. The press release contained a brief discussion of its financial results for the year ended December 31, 2011 as well as certain other key accomplishments of the Company for the year ended December 31, 2011. The full text of the press release is attached hereto as Exhibit 99.1. Item 8.01 Other Events The information required to be disclosed under this Item8.01 is disclosed under Item 2.02 and is incorporated by reference into this Item. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated March 30, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MAGNOLIA SOLAR CORPORATION Date: March 30, 2012 By: /s/ Yash Puri Name: Dr. Yash R.Puri Title: Executive Vice President EXHIBIT INDEX Exhibit No. Description Press Release dated March 30, 2012 3
